

116 HR 4723 IH: Salmon Focused Investments in Sustainable Habitats Act of 2019
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4723IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Huffman introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the identification of salmon conservation areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Salmon Focused Investments in Sustainable Habitats Act of 2019 or the Fish Act of 2019. 2.FindingsCongress finds the following:
 (1)Pacific and Atlantic salmon are important for food, culture, ecology, and the economy. (2)Salmon are especially important to Indian Tribes, many of which consider salmon to be sacred and central to their culture, ceremonies, and subsistence.
 (3)Such Indian Tribes have significant leadership and expertise with respect to salmon. 3.DefinitionsIn this Act:
 (1)Salmon conservation areaThe term salmon conservation area means a watershed, a portion of a watershed, multiple watersheds, or other defined spatial units that—
 (A)is identified under section 4(b); (B)meets the biological criteria (as identified by the Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service in coordination with the relevant Federal agency with jurisdiction over such salmon conservation area) for abundance, productivity, diversity (genetic and life history), habitat quality, or other biological attributes important to sustaining viable populations of salmon throughout their range; or
 (C)a watershed that is regionally significant for the conservation of salmon. (2)Salmon strongholdThe term salmon stronghold means a salmon conservation area that has relatively high anadromous salmonid abundance, productivity, and diversity (life history and run timing), as well as habitat quality or other biological attributes important to sustaining viable populations of wild salmon throughout their range. The term stronghold can be applied to a watershed, multiple watersheds, or other defined spatial units where populations are strong and diverse, and habitats have a high intrinsic potential to support a particular species or suite of species.
 (3)Relevant Federal agencyThe term relevant Federal agency means— (A)the Forest Service;
 (B)the Bureau of Land Management; (C)the National Park Service;
 (D)the National Oceanic Atmospheric Administration; and (E)the Fish and Wildlife Service.
				4.Identification of salmon conservation areas
 (a)GuidanceNot later than 60 days after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service shall jointly issue guidance on the process and biological criteria required to identify salmon conservation areas.
			(b)Publication
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service, in cooperation with relevant Federal agencies shall publish a list of salmon conservation areas.
 (2)RevisionThe Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service, in cooperation with each relevant Federal agency shall revise the list under paragraph (1) in accordance with subsection (d).
 (c)ConsultationIn identifying salmon conservation areas under subsection (b), the Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service, in cooperation with each relevant Federal agency—
 (1)shall consult with— (A)the State in which such a salmon conservation area is located; and
 (B)Indian Tribes that have land, fishing rights, or cultural ties to the area in which the salmon conservation area is located; and
 (2)may consult with— (A)nongovernmental organizations;
 (B)non-Federal scientists; and (C)members of the public.
					(d)Other identification
 (1)In generalNot later than 90 days after the date described in subsection (b), an entity described in subsection (c) may nominate to the Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service a salmon conservation area for identification under subsection (b).
 (2)ReviewIn the case of a nomination described in paragraph (1), not later than 180 days after receiving such nomination, the Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service shall jointly determine if the watershed nominated is a salmon conservation area.
 (e)Watershed management and restoration identificationThe Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service, in cooperation with the Secretary of Agriculture shall use watershed evaluations conducted under the Watershed Condition Framework under section 304 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6543) and analyses associated with the identification of Conservation Watersheds to support an identification of a salmon conservation area under this section.
 (f)Essential fish habitatThe Administrator of the National Oceanic and Atmospheric Administration and the Director of the Fish and Wildlife Service shall use the analyses conducted by the Administrator under section 305(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(b)) to identify, map, and designate essential fish habitat to support the identification of salmon conservation areas under this section.
			5.Effect of identification
 (a)Priority for forest road decommissioningThe Secretary of Agriculture shall give priority to forest road decommissioning (as defined in section 212.1 of title 36, Code of Federal Regulations) and fish passage projects within a salmon conservation area.
 (b)Least adverse impactNotwithstanding any other provision of law, to satisfy the requirements of section 102(C)(iii) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(C)(iii)), any Federal action carried out with respect to a salmon conservation area identified under section 4 shall be the action that has the least adverse impact on such salmon conservation areas.
			(c)Transboundary pollution
 (1)Notification of Secretary of StateIf any salmon conservation area is determined by a Federal agency to be negatively impacted by transboundary pollution or other international actions originating in Canada, the head of the Federal agency shall notify the Secretary of State.
 (2)Action requiredNot later than 30 days after receiving a notification under paragraph (1), the Secretary of State shall consult with representatives from Canada to resolve the issue for which the Secretary was notified under such paragraph.
 (3)Referral to IJCIf the issue for which the Secretary of State was notified under paragraph (1) is not resolved on a date that is 6 months after the date of notification under such paragraph—
 (A)the Secretary shall request to submit a joint referral to the International Joint Commission with Canada to research and provide recommendations to resolve such issue; and
 (B)if a joint referral under subparagraph (A) is not submitted, the Secretary shall refer such issue to the International Joint Commission.
					6.Watershed management and restoration program
 Section 304 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6543) is amended by adding at the end the following:
			
				(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section and the purpose described in paragraph (2), $40,000,000 for fiscal year 2020 and each of the 4 fiscal years thereafter.
 (2)Conservation watersheds programThe Secretary shall use a portion of the funds appropriated pursuant to paragraph (1) to carry out the conservation watersheds program of the Department of Agriculture.
 (3)Additional watershed permissibleNotwithstanding any other provision of this section, the Secretary may use funds appropriated under this subsection to identify additional priority watersheds in each National Forest if such watersheds, or portions of, are determined by the Secretary to be salmon conservation areas (as defined in section 3 of the Fish Act of 2019).. 
		7.Grant program
			(a)Authorization
 (1)In generalThe National Fish and Wildlife Foundation shall carry out a grant program, to be known as the Salmon Conservation Area Grant Program, to make grants to carry out the purposes described in subsection (b). (2)DurationA grant under this section shall have a duration of not more than 5 years.
 (3)PriorityIn making grants under this section, the National Fish and Wildlife Foundation shall give priority to an eligible entity that demonstrates that the eligible entity—
 (A)will carry out a project under this section on a salmon stronghold; (B)has considered the durability of the project and how the project contributes to the long-term conservation of salmon;
 (C)has coordinated with other stakeholders to carry out the project; and (D)has considered how the project will work with other salmon restoration projects.
 (4)Matching requirementExcept in the case of an eligible entity that is an Indian Tribe, each eligible entity that receives a grant under this section shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds to carry out the activities funded by the grant in an amount equal to not less than 25 percent of the cost of the activities.
 (b)PurposesThe purposes of the grants under this section are— (1)to protect or maintain salmon conservation area features and projects that are focused on conservation and restoration within conservation areas; and
 (2)to carry out at least one of the following: (A)To address factors threatening to limit abundance, productivity, diversity, habitat quality, or other biological attributes important to sustaining viable salmon populations.
 (B)To restore or maintain ecological functions and processes related to salmon productivity and diversity at watershed or subwatershed scales.
 (C)To improve the resilience of salmon populations in response to acute events such as fires, landslides, and earthquakes.
 (D)To improve the resilience of salmon populations to climate change and prepare populations for other future changes.
 (E)To provide co-benefits to fish and wildlife, in particular where salmon can be used as indicator species for habitat quality.
 (F)To implement focused, prioritized protection and restoration in watersheds. (G)To improve conservation area resilience both downstream and upstream.
 (c)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the National Fish and Wildlife Foundation at such time, in such manner, and containing such information as the Foundation may require.
 (d)Eligible entity definedIn this section, the term eligible entity means an Indian Tribe, nongovernmental organization, State or local agency, or institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that has approval to carry out a project with respect to a salmon conservation area under this section from the relevant Federal agency that has jurisdiction over such salmon conservation area.
			(e)Use of funds
 (1)In generalAn eligible entity that receives a grant under this section shall use the grant funds to carry out activities consistent with the purposes described in subsection (b), which include—
 (A)subject to subsection (f), land acquisition, conservation easements, and land exchanges; (B)purchasing mining rights;
 (C)the improvement of fish passages and removal of fish passage barriers and dams; (D)habitat restoration and rehabilitation;
 (E)outreach and local engagement; (F)purchasing water rights related to leasing, consumption, and use;
 (G)groundwater recharge projects (including ponds and forbearance); (H)water efficiency projects;
 (I)regional planning or development of a focused, prioritized protection and restoration action plan for the watershed; or
 (J)monitoring and research, including monitoring the status of salmon populations in watersheds within conservation areas before and after the removal of a dam.
 (2)ProhibitionNone of the funds made available under this section may be used to carry out litigation. (f)Acquisition and transfer of real property interests (1)Use of real propertyNo project that will result in the acquisition by a relevant Federal agency or eligible entity of interest in land, in whole or in part, may receive funds under this section unless the project is consistent with the purposes of this section.
 (2)Private property protectionNo Federal funds made available to carry out this section may be used to acquire any real property or any interest in any real property without the written consent of each owner of the property or interest in property.
 (3)Transfer of real propertyNo land or interest in land, acquired in whole or in part by a relevant Federal agency or eligible entity with funds made available under this section to carry out a salmon conservation area conservation project may be transferred to a State, other public agency, or other entity unless—
 (A)the Administrator of the National Oceanic and Atmospheric Administration, the National Fish and Wildlife Foundation, and the relevant Federal agency with jurisdiction over such land determines that the State, agency, or entity is committed to manage, in accordance with this section and the purposes of this section, the property being transferred; and
 (B)the deed or other instrument of transfer contains provisions for the reversion of the title to the property to the United States if the State, agency, or entity fails to manage the property as a salmon conservation area in accordance with this section and the purposes of this section.
 (4)RequirementAny real property interest conveyed under paragraph (3) shall be subject to such terms and conditions as will ensure, to the maximum extent practicable, that the interest will be administered in accordance with this section and the purposes of this section.
 (g)ReportsNot later than 5 years after the date on which the first grant is made under this section, the National Fish and Wildlife Foundation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives that includes—
 (1)an evaluation of the results of each projects with recommendation on strategies and approaches focusing on salmon conservation actions projected to have the greatest positive impacts on abundance, productivity, or diversity in salmon conservation areas;
 (2)conclusions and recommendations on appropriate metrics to measure and evaluate the efficacy of salmon conservation efforts, including key indicators for habitat and aquatic health and recommendations on quantifying such benefits;
 (3)status and trends for wild salmon abundance, diversity, and productivity in each salmon conservation area; and
 (4)social and economic effects resulting from salmon conservation area conservation; assessment of threats imposed by changing ocean conditions on marine survival.
 (h)AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2020 and each of the 4 fiscal years thereafter.
 8.LimitationsNothing in this Act, and no action to implement this Act, may be construed— (1)to create a reserved water right, express or implied, in the United States for any purpose, or affect the management or priority of water rights under State law;
 (2)to affect existing water rights under Federal or State law; (3)to affect any Federal or State law in existence on the date of enactment of this Act regarding water quality or water quantity;
 (4)to abrogate, abridge, affect, modify, supersede, or otherwise alter any right of a federally recognized Indian Tribe under any applicable treaty, or Federal or tribal law or regulation; or
 (5)to diminish or affect the ability of the head of a relevant Federal agency to join the adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666).
			